Citation Nr: 1741685	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-22 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to April 1971 and from November 1990 to April 1991, with additional service in the National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina RO.  In June 2015 a videoconference hearing was held before the undersigned; a transcript is in the record.  In September 2015, the Board remanded the matter for additional development.

[The September 2015 Board remand also addressed a claim of service connection for kidney disease.  An October 2015 rating decision granted the Veteran service connection for chronic kidney disease, resolving the matter.]  


FINDING OF FACT

The Veteran's PTSD is not shown to have been manifested by symptoms productive of impairment greater than occupational and social impairment with reduced reliability and productivity; symptoms productive of occupational and social impairment with deficiencies in most areas are not shown.


CONCLUSION OF LAW

A rating in excess of 50 percent is not warranted for the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a November 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the June 2015 Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of PTSD).  His testimony reflects that he is aware of what remains needed to substantiate his claim.  A hearing notice defect is not alleged.

The Veteran's pertinent treatment records have been secured.  The AOJ arranged for VA examinations in January 2011, December 2011, April 2013, and October 2015.  Those examinations are (cumulatively) adequate for rating purposes; they include review of pertinent medical history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is satisfied that VA has fulfilled its obligation with respect to its duty to assist, and that there has been substantial compliance with instructions in the September 2015 Board remand.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Because "[a]ll non-zero disability levels [in § 4.130] are also associated with objectively-observable symptomatology," and the plain language of this regulation makes it clear that "the veteran's impairment must be 'due to' those symptoms," "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). "[I]n the context of a 70[%] rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 117.  Therefore, although the veteran's symptoms are the "primary consideration" in assigning a disability evaluation under § 4.130, the determination as to whether the veteran is entitled to a 70% disability evaluation "also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  

The Board has considered the Veteran's assigned Global Assessment of Functioning (GAF) scores, noted in the record.  Such scores reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM).  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Higher scores reflect lesser levels of disability.   Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 (2013).  [Per a revision of  regulations, VA has endorsed use of the American Psychiatric Association's DSM-5, which has not incorporated use of GAF scores to assess levels of severity of mental disability.  As this claim arose when the prior criteria were in effect use of the GAF scores as evidence of the level of disability is not improper.]  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

On January 2011 VA examination, the Veteran reported intrusive thoughts and recurrent dreams about his wartime experiences.  His wife reported that he can strike out physically while sleeping.  He reported trouble falling asleep and staying asleep.  He reported feeling very angry when thinking about the events in Vietnam, and he avoids thinking about it as much as possible.  He reported decreased interest in activities and socializing, preferring to be alone.  He reported significant difficulties with irritability and outbursts of anger, and difficulty concentrating.  He reported intermittent suicidal thoughts.  He was watchful of everything and particularly mindful of people of Asian descent; his wife reported that he assumes people of Asian descent will want to hurt him.  .  He reported having panic attacks and alcohol abuse in the past.  He had never sought psychiatric treatment and was not on psychiatric medication.  He had been a machine operator for CSX Railroad for 30 years and was planning to retire shortly.

On mental status examination, the Veteran was adequately groomed and cooperative though somewhat anxious.  He exhibited some restlessness and nervousness.  His speech was normal in rate and tone and his eye contact was intermittent.  His mood was anxious and his affect was constricted.  His thoughts were logical with no derailment.  He was not currently suicidal or homicidal.  Concentration and short-term memory were impaired, and insight and judgment were fair.  The diagnoses included chronic PTSD and alcohol dependence in complete remission; a GAF score of 55 was assigned.

On December 2011 VA examination, the Veteran reported that he lived with his wife of 34 years and had retired in April 2011.  He had initiated VA mental health treatment and was prescribed Trazodone, and he was soon to start group therapy.  He reported symptoms of PTSD including difficulty with sleep pattern (chronic sleep impairment), occasional nightmares, avoidance, isolation, occasional intrusive thoughts about Vietnam, hypervigilance, exaggerated startle, irritability, and difficulty in establishing and maintaining effective work and social relationships.  He reported no hospitalization for mental health or significant remission due to treatment.  The diagnosis was PTSD, and a GAF of 55 was assigned.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

On April 2013 VA examination, the Veteran reported that he retired from the National Guard after 22 years and retired from CSX Railroad after 30 years.  He reported outpatient psychiatric treatment with group therapy and Trazodone, and no inpatient treatment.  He reported no relevant legal or behavioral history.  He reported symptoms including recurrent and distressing recollections and dreams of the stressor events, intense psychological distress at exposure to internal or external cues symbolizing or resembling an aspect of the events, efforts to avoid thoughts or feelings or conversations associated with the trauma, efforts to avoid activities or places or people that arouse recollections of the trauma, inability to recall an important aspect of the trauma, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, suspiciousness, and mild memory loss such as forgetting names, directions, or recent events.  On mental status examination, the Veteran was calm, cooperative and reported no suicidal or homicidal ideation.  The diagnosis was PTSD, and a GAF of 58 was assigned; the examiner noted that the Veteran lives with his wife who complains that he is irritable but he doesn't think so, he walks the dog, he has and tends a garden, he talks to family, and he goes to church.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In a March 2015 statement, the Veteran's wife, a licensed social worker who had worked in community mental health for nearly 30 years, related that his only social involvement was attending VA group therapy.  She stated that he has thoughts of persecution and distrust of others, especially those of Asian ethnicity.

At the June 2015 Board hearing, the Veteran testified that the 2013 VA examination was cursory and the examiner did not allow him to tell her how he felt.  He testified that he attends weekly VA group treatment for PTSD, in addition to receiving regular individual treatment.  He testified that, on a regular basis, he has suicidal thoughts, thoughts of hurting others, and feelings of irritability and anger.  He testified that he has very poor relationships with his family.  He testified that he has difficulty completing tasks around the house.  The Veteran's wife testified that he has difficulty dealing with change, and he isolates himself; he will go to church but nowhere else.  She testified that she has to handle household finances and prepare his food.  He testified that he is retired, and did not leave his last job due to PTSD.
On October 2015 VA examination (pursuant to the Board's remand), the Veteran reported that he lives with his wife of 40 years; he described the relationship as good but that he is irritable and withdrawn.  He reported social impairment due to anhedonia and increased arousal.  He reported that he goes to church and is active there, but does not engage in other social activities.  He reported he does some chores around the house; is capable of performing activities of daily living and does so routinely.  He takes medication and attends group therapy, with some improvement noted.  He denied suicidal or homicidal ideation or plan.  His wife reported that he has irritability, social withdrawal, and difficulty with concentration.  He reported symptoms of recurrent, involuntary, and intrusive distressing memories and dreams of traumatic events; avoidance or distressing memories, thoughts, or feelings about or associated with the events; avoidance of external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about the events; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance; depressed mood; anxiety; suspiciousness; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or work-like setting.  There were no behavioral observations.  The diagnosis was PTSD.  The examiner opined that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.

Additional VA treatment records reflect symptomatology essentially similar to that noted on the examinations described above.  

The Board finds that, throughout the appeal period, the Veteran's PTSD has resulted in some deficiencies in his social and personal life, and that his disability picture most nearly approximated occupational and social impairment with reduced reliability and productivity, contemplated by a 50 percent rating, rather than the deficiencies in most areas required for a 70 percent rating.  On VA examinations he was noted to be capably tending to self-care and daily living activities (although his wife tends to financial matters).  While he reported decreased interest in activities and socializing, preferring to be alone, and intermittent suicidal thoughts, he goes to church, where he is active.  Although he reports (and his wife confirms) that he is withdrawn, he has maintained good family relations (See October 2015 VA examination report).  While he reports anhedonia and increased arousal, takes prescribed medication for the psychiatric disability and was to start group therapy, deficiencies in most areas simply are not shown.  His family relations are good; he tends to daily living and self-care activities; and his church activities reflect a significant degree of social functioning.   Notably, no examiner has found that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas; the December 2011 and April 2013 VA examiners opined that PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. And the October 2015 VA examiner opined that the disability resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran has not displayed symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships, or any other symptoms of similar gravity.  In short, the evidence does not reflect a degree of impairment greater than that contemplated by the 50 percent rating currently assigned.  

The GAF scores assigned (55 to 58) reflect moderate symptoms and are consistent with the 50 percent schedular rating currently assigned; they do not provide an independent basis for an increased rating.  

The Board has considered staged ratings may be appropriate.  The Veteran's symptoms throughout have not exceeded in severity (and related impairment) the criteria for the 50 percent rating assigned.  The record does not indicate any significant increase in symptoms not already accounted for by the rating assigned.  Therefore, a "staged" rating in excess of 50 percent for PTSD is not warranted.

The matter of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is not raised by the record in the context of the instant claim for increase.  The Veteran specifically indicated that he retired from his last job (and did not leave it due to PTSD)  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


